Petition for Writ of Mandamus Dismissed, In Part, and Denied, In Part, and
Memorandum Opinion filed June 16, 2015.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00493-CR



               IN RE KENDRICK NORRIS ALRIDGE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               351st District Court
                             Harris County, Texas
                         Trial Court Cause No. 1230368

                         MEMORANDUM OPINION

      On June 4, 2015, relator Kendrick Norris Alridge filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Mark Kent Ellis, presiding judge of the 351st District Court of Harris
County, to direct the court reporter to prepare the statement of facts in the
underlying case. Relator also appears to request this Court to compel the trial court
reporter to prepare the statement of facts, and to compel the court coordinator and
district clerk to set certain motions allegedly filed by relator for hearing.

  No Jurisdiction To Issue Mandamus Petition Against Court Reporter, District
                              Clerk, Or Court Coordinator

          This Court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.            Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
court reporter, district clerk, and court coordinator are not district court or county
court judges in this Court’s district, and relator has not demonstrated that the
issuance of a writ compelling the requested relief is necessary to enforce this
Court’s appellate jurisdiction. Therefore, to the extent relator seeks relief against
the court reporter, district clerk, or court coordinator, we lack jurisdiction to issue a
writ of mandamus against those individuals.

              No Entitlement To Mandamus Relief Against District Judge

          Mandamus will issue only to correct a clear abuse of discretion for which the
relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135 (Tex. 2004) (orig. proceeding). Those seeking the extraordinary
remedy of mandamus must follow the applicable procedural rules. In re Le, 335
S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding). The
most important of these rules is the obligation to provide the reviewing court with
a complete and adequate record sufficient to establish the relator’s entitlement to
relief.     Id. (citing Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)).
                                            2
Specifically, relator is obligated to furnish a record containing a certified or sworn
copy of every document filed in the underlying proceeding that is material to
relator’s claims for relief. Tex. R. App. P. 52.7(a)(1).

      Relator has failed to provide this Court with any documents filed in the
underlying proceeding that are material to his claims for relief. Relator instead
contends that this Court can verify that relator has filed certain motions by
contacting the Harris County District Clerk’s office.       However, it is relator’s
burden to provide this Court with a sufficient record, and relator’s status as a pro
se party does not exempt him from complying with the applicable rules of
procedure. See Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005). Relator has
not satisfied his obligation to provide this Court with a complete and adequate
record sufficient to establish his entitlement to relief.

                                      Conclusion

      To the extent relator seeks mandamus relief against the court reporter,
district clerk, or court coordinator, we dismiss relator’s petition for lack of
jurisdiction. We deny the remainder of relator’s petition for writ of mandamus.


                                                      PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                            3